DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha (CN 110382457 A).

Regarding Claim 1, Cha teaches a material represented by Cha-3 (page 3):


    PNG
    media_image1.png
    137
    152
    media_image1.png
    Greyscale

Cha-3 is identical to applicants’ B41 (per claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cha (CN 110382457 A).

Regarding Claims 3-5, 7-8, Cha teaches the materials can be made in a fashion as shown below (page 63):


    PNG
    media_image2.png
    207
    689
    media_image2.png
    Greyscale

The above method shows the reaction of acceptor C and donor a17 to make Compound 17. The office takes the position that B41 would be synthesized in an analogous fashion.

The preparation is shown below (machine trans. page 99):


    PNG
    media_image3.png
    281
    814
    media_image3.png
    Greyscale

The office notes that the reaction includes an palladium catalyst and an alkali metal based under nitrogen atmosphere. The office further takes the position that as Cha teaches the fundamental synthetic mechanism the determination of suitable reactions conditions such as temperature, time and product analysis and isolation/purification are well known within the scope of an artisan skilled in the art. (per claims 3-5, 7-8).

Allowable Subject Matter I
Claims 2, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
The compounds (per claim 2)
The catalyst combination (per claims 6 and 9)

Allowable Subject Matter II

The following is a statement of reasons for the indication of allowable subject matter as applicant claims the device of claim 10.
Cha teaches a device but fails to teach the light-coupling output layer.
Claim 10 allowed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786